Citation Nr: 1211163	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-03 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly pension (SMP) on the basis of the need for regular aid and attendance of another person or by reason of being housebound. 

2.  Entitlement to service connection for a skin disorder.   

3.  Entitlement to service connection for dizziness.  

4.  Entitlement to service connection for a respiratory disorder.  

5.  Entitlement to service connection for a disability manifested by memory loss.  

6.  Entitlement to service connection for loss of vision.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims currently on appeal.  

In the August 2007 rating decision, the RO also denied claims of entitlement to service connection for neuropathy and a foot disorder, and the Veteran perfected an appeal of those issues.  In a March 2011 Informal Conference, the Veteran clarified with an RO employee that his claim for service connection for neuropathy was the same as his claim for service connection for a foot disorder.  Subsequently in a March 2011 rating decision, the RO granted service connection for bilateral lower extremity diabetic neuropathy.  As this represents a full grant of benefits sought, the issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 

The Board also notes that the Veteran filed a notice of disagreement with a September 2010 rating decision denying service connection for erectile dysfunction and special monthly compensation based on the loss of use of a creative organ.  A Statement of the Case was issued in August 2011.  However, he did not perfect his appeal by filing a VA Form 9 or similar document.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, these issues are not before the Board. 

Pursuant to the Veteran's hearing request, a Travel Board Hearing was scheduled in July 2011.  However, in a July 2011 correspondence, the Veteran indicated that he was withdrawing his request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702(e) (2011).

The issue of entitlement to SMP on the basis of the need for regular aid and attendance of another person or by reason of being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issues of service connection for a skin disorder, a disability manifested by dizziness, a respiratory disorder, memory loss, and loss of vision be withdrawn.


CONCLUSIONS OF LAW

The criteria for withdrawal of a substantive appeal for the issues of service connection for a skin disorder, a disability manifested by dizziness, a respiratory disorder, memory loss, and loss of vision have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2011).

In an August 2010 statement, the Veteran explicitly indicated that he was withdrawing the issue of service connection for memory loss.  A March 2011 Informal Conference Report reflects that a VA employee spoke with the Veteran who indicated that he had already withdrawn the issues of service connection for memory problems, skin disorder, and a respiratory disability.  Then in a March 2011 statement, the Veteran expressed that he was withdrawing the issue of dizziness and blurred vision, and the only issue left was diabetic neuropathy of the feet.  In all subsequent correspondence from both the Veteran and his representative, there is no indication that the Veteran was pursing his claims for service connection for a skin disorder, a disability manifested by dizziness, a respiratory disorder, memory loss, or loss of vision.  

Because the Veteran has clearly indicated his wish to withdrawal the appeals as to his claims for service connection for a skin disorder, a disability manifested by dizziness, a respiratory disorder, memory loss, and loss of vision, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2011).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed without prejudice.


ORDER

The claim for service connection for a skin disorder is dismissed. 

The claim for service connection for a disability manifested by dizziness is dismissed. 

The claim for service connection for a respiratory disorder is dismissed. 
  
The claim for service connection for memory loss is dismissed. 

The claim for service connection for loss of vision is dismissed. 
REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran contends that he is entitled to SMP based upon the need for regular aid and attendance of another person.  He essentially asserts that as a result of his multiple disabilities, he is unable to attend to the activities of daily living without the assistance of another person.  In this regard, his representative has indicated that the Veteran uses a cane and has multiple disabilities precluding sustained activity.  See June 2011 Statement of Accredited Representative in Appealed Case.  

Although the Veteran has not been afforded an examination solely for the purpose for determining whether he meets the criteria for aid and attendance, he has been provided with various VA examinations addressing his other disabilities.  Of note, a November 2010 VA examination for the Veteran's fractured nasal bone and left knee disability shows that the examiner found that the Veteran was able to take care of himself but would have problems with strenuous laboring activity.  It was noted that the Veteran did not use assistive devices at that time.  Because of the conflicting evidence of record, it is unclear to the Board whether the Veteran's current level of disability rises to the level that he requires the regular aid and attendance of another person, or that he is rendered housebound.  Therefore, the Board finds that a remand for an examination and opinion specifically addressing this claim is necessary. 
   
Accordingly, the case is REMANDED for the following actions:

1.  In conjunction with scheduling the Veteran for a VA examination, the RO or AMC should Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

2.  The RO or AMC should schedule the Veteran for an aid and attendance examination for the purpose of ascertaining: 

a.  whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less; 

b.  whether he a patient in a nursing home because of mental or physical incapacity; 

c.  whether any of his conditions render him permanently bedridden or so helpless as to be in need of regular aid and attendance (i.e. unable to dress or undress himself, to keep himself ordinarily clean and presentable, frequent need for adjustment of prosthetic or orthopedic appliances, unable to feed himself through loss of coordination in the upper extremities or extreme weakness, inability to attend to the wants of nature, or incapacity that requires care or assistance on a regular basis to protect himself from the hazards incident to his environment); and/or 

d.  whether he is substantially confined to his house or its immediate premises (i.e. has disability that would prevent him from leaving his home to go to a job). 

Any indicated studies must also be conducted.  The claims file should be reviewed by the examiner and the examination report should indicate that review. 

3.  In the event that the Veteran does not report for any scheduled examination, the RO or AMC should document that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Then, the RO or AMC must readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


